Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 2/11/21 are not persuasive. 
The combination of applied art teaches users reacting to media in a community environment and providing feedback that is acted on and used. For example 
for each item of the user-provided content items (items is not further defined and reads on e.g., words, media), receiving reaction feedback from multiple users in association with the item, the reaction feedback indicating whether each of the multiple users identified the item as offensive (Day: “the listing 4738 may identify the user who has received and/or sent the offensive word with the highest frequency compared to other users”, “visually show children associated with the selected offensive word. In the illustrated embodiment, the safety system 110 shows a pictorial representation of Billy, Jenny, and Johnny for being associated with the offensive word "frick." The safety system 110 can show a graphic 4736 when Johnny is selected. The graphic can indicate that Johnny used the offensive word "frick" 5 times. The safety system 110 can enable customized analysis of SMS data. For example, in some embodiments, parents may be able 
Day teaches social communities (e.g., 0253) requesting reaction feedback from users of an online social community platform of offensive/illicit items (“"crawl" social network accounts and flag conversations with illicit content (for example, undesirable content as may be defined or determined by a user)”, 0092;

(Day: "The safety system 110 can look up the ratings and automatically decide whether to allow a child to access a particular application, or it can report the community rating (along with voting percentages, detailed feedback, comments, etc.) to the parent for a final decision", 0153)
the applied art teaches the claimed limitations of e.g., analyzing the received reaction feedback (feedback/reviews, e.g., "user settings may allow a user to select whether or not to accept reduced frequency of advertising elements as a reward or as feedback for a threshold level of interactions with certain interaction elements", 0171, 0183; "content elements received from client devices are used to generate media collections with advertising elements in a display order customized for individual users provides benefits for 
from the users of the online social community platform (social network, 0164 and see Day '746 below) that is received in association with each one of the user-provided content items (not further defined reads on each media/video frame or other items, "a number of content items that have been cleared 205 ( viewed, reviewed, etc.), and the last time the media collection was updated 207", 0059) to identify a subset of the user-provided content items (users provide feedback of content items and from the feedback score items meet or do not meet a threshold, "Feedback or machine learning is used in certain embodiments to select or set a quality score images selected by system users for inclusion in one or more stories may be selected for a learning set", 0114) individually satisfying ("different quality scores may be associated with each individual piece of media content;", 0116) satisfy reaction consensus criteria representing a consensus among a predefined threshold of the users ("quality scores may individually be used to reject certain pieces of media content automatically, with only the images or videos that exceed all thresholds being presented to a system user", 0116).

Applicant argues the applied art fails to disclose predefined threshold percentage of the users and applied art fails to teach feedback
In response, threshold percentage of the users reads on 0-100% of users; does not specify one or more, does not specify two or more.  
Threshold of users is not defined as more than zero.
All arguments have been addressed in the body of the rejection below 
consensus criteria is taught by (Strauss: “online system 240 presents 1145 a content item to a minimum number of initial reviewers and presents 1145 the content item to further reviewers if the initial reviewers disagree, until consensus is reached.”, 0096;
training content moderation logic based on the subset of content items identified from the analysis of the reaction feedback was taught by a combination of Andreou and Strauss (Strauss: “instances of content accepted by the content review module 130 but rejected by human review 145 may be used to improve the review process. Such content may be used as training data to improve machine learning models included in the content 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Andreou (US 2018/0315076) combined with Strauss (US 2018/0253661) Day (US 2015/0180746) and Crossan (US 2012/0201362).
Andreou discloses:
1, 9, 17. A method for escalating machine-learning (“The factors may be combined into a single quality score using heuristics and/or using machine language based on operator 108 behavior”, 0108) selection of content of moderated terms for content moderation, the method comprising: 
requesting reaction feedback from users of an online social community platform in association with each of a number of user-provided content items (“As with other images described above, social network sites, 0164”, 
“the media collection list item may include a name of the media collection (e.g., Stanford, Purdue, etc.), a number of content items or content messages in the queue for that media collection”, 0063; “depending on interactivity feedback, different users may receive advertising elements with different interaction elements”, 0183) appearing in the online social community platform (requests feedback from users but not clearly from users of an online community platform, see e.g., score data or other such interaction data may be shared with other users based on user permissions, so that other users' devices associated with a user's social graph may receive score data for their friends' accounts as part of interaction elements provided to devices of different users”, 0086; “example factors that may be used to determine a quality score include an explicit content likelihood (e.g., probability that images or videos contain explicit content such as nudity, drug use, profanity, etc.”, 0107; Feedback is used in certain embodiments to select or set a quality score, 0114); 
for each item of the user-provided content items (items is not further defined and reads on e.g., words, media), receiving reaction feedback from multiple users in association with the item, the reaction feedback indicating whether each of the multiple users identified the item as offensive (see Day below);
analyzing the received reaction feedback from the multiple users of the online social community platform (e.g., group of people or social network, 0164 and see Day ‘746 below) that is received in association with each one of the user-provided content items to identify a subset of the user provided content items, each item (“item” is not further defined reads on terms, words, media/video frames or other items) in the identified subset (not further defined reads on media/video frames or other items) individually satisfying reaction consensus criteria representing a consensus among a predefined threshold percentage of the users that provided the reaction feedback about the item and identified the item as offensive; 
(“Some or all images and video frames from the learning set may have features extracted and analyzed using a feed-forward artificial neural network such as a convolutional neural network to identify desirable elements of the images, and to automatically assign an interestingness score to future images received based on the neural network generated with the learning ; 
Andreou discloses Feedback is used in certain embodiments to select or set a quality score (0114) for content moderation (filter off of a content item or content message e.g., a media overlay that has inappropriate content, 0099).  Content moderation is based on feedback/reviews of content.  Classifiers can only make the decisions after users trained the machines by providing feedback/opinions/reviews.
	Andreou uses feedback from one or more users but may not make content moderation decisions based on analyzing content alone, however Andreou does use a plurality of users (“neural networks to extract features identified as preferred or interesting to system users. For example, in some embodiments, images selected by system users for inclusion in one or more stories may be selected for a learning set.”, 0114; “depending on interactivity feedback, different users may receive advertising elements with different interaction elements”, 0183).  Subsets of content are generated based on feedback from users (“the content processing server 124 may determine the top 50% of the content messages in the media collection based on the quality score for each of the plurality of messages (e.g., the top 50% of highest scoring content messages). In other 
Andreou discloses “training content moderation logic based on the subset of content items identified from the analysis of the reaction feedback” (Andreou: Feedback is used in certain embodiments to select or set a quality score, 0114)
Also, machines/classifiers do not have the ability to make content moderation/filtering decisions until they receive input from humans (Feedback is used in certain embodiments to select or set a quality score, 0114)
training content moderation logic based on the subset of content items identified from the analysis of the reaction feedback (“in some embodiments, images selected by system users for inclusion in one or more stories may be selected for a learning set. Some or all images and video frames from the learning set may have features extracted and analyzed using a feed-forward artificial neural network such as a convolutional neural network to identify desirable elements of the images, and to automatically assign an interestingness score to future images received based on the neural network generated with the learning set”, 0114, and see below); and 
selectively performing a content moderation action based on the trained content moderation logic (“filter off of a content item or content message (e.g., a media overlay that has inappropriate block a particular user 106, report a content item or content message”, 0099; “provides a mechanism 206 to filter the results/list of media collections by various criteria”, 0058; “content messages received from client devices are filtered by image processing to eliminate low quality content”, 0087; “types that can be filtered out may include videos, photos, approved content items or content messages, flagged content items or content messages, whitelisted content items or content messages, unselected content items or content messages (e.g., not approved, flagged”, 0093; “strip a media overlay or filter off of a content item or content message (e.g., a media overlay that has inappropriate content”, 0099).
However, Andreou fails to particularly call for requesting reaction feedback from users of an online social community platform using a consensus, and training as specified in claims 1, 9, 17; a consensus among a predefined threshold of the users, as specified in claim 1, and a consensus among a predefined threshold percentage of the users, for each item of the user-provided content items, receiving reaction feedback from multiple users in association with the item, the reaction feedback indicating whether each of the multiple users identified the item as offensive. as specified in claims 9 and 17.

Strauss teaches training (“feedback” reads on reviews; “review process enables the online system to reject low-quality content that contains elements that are offensive, unintelligible, malicious, or otherwise non-compliant with content policies. The review process rejects or accepts user-provided content items according to a risk score generated by a machine learning model associated with a content policy that predicts the likelihood of the user-provided content item violating the content policy”, 0005; 
 “The review process rejects or accepts user-provided content items according to a risk score generated by a machine learning model associated with a content policy that predicts the likelihood of the user-provided content item violating the content policy”, 0005, 0026; “content review module 130 may facilitate a human review process to determine whether to accept or reject ambiguous content that cannot be classified automatically”, 0053
“instances of content accepted by the content review module 130 but rejected by human review 145 may be used to improve the review process. Such content may be used as training data to improve machine learning models included in the content review module 130 or used to generate the machine learning features 120”, 0060;
consensus is reached.”, 0096;
“low-quality content with high numbers of impressions for inclusion in the sampled subset of content items improves efforts to understand characteristics of low-quality content and improves the value of the sampled low-quality content for use in training the machine learning model of the content review module 130”, 0069; “the online system 240 identifies rejected content items from the sampled subset that received a rejection review decision from the quality review interface and modifies parameters of the machine learning model by using the identified rejected content items as training inputs to the machine learning model”, 0076; includes the identified instances of low-quality content as training data “”, 0082; “online system 240 collects data for training and calibrating the additional machine learning model”, 0088).
	Day teaches social communities (e.g., 0253) requesting reaction feedback from users of an online social community platform (“"crawl" social network accounts and flag conversations with illicit content (for example, undesirable content as may be defined or determined by a user)”, 0092; 
collaborative feedback from users”, 0237; “For example, parents can rate (positive/negative) software applications ("apps"), websites, etc. and those ratings can be shared with other parents or users. The safety system 110 can look up the ratings and automatically decide whether to allow a child to access a particular application, or it can report the community rating (along with voting percentages, detailed feedback, comments, etc.”, 0153-0154; “receipt of a crude or otherwise inappropriate image, or receipt of anything at all from a designated threat source, can give rise to visual, tactile, haptic, audio, or other feedback, either through or facilitated by a monitor dashboard. Notifications can be provided as real-time alerts, giving parents the opportunity to become aware of cyberbullying and inappropriate behavior, in a timely manner”, 0162; “Analysis can also review frequency (harassing or distracting rapidity of test messages, for example) to determine if a perpetrator is hounding a child with frequent messages or transmissions. Analysis can review metadata for attachments to determine if they are named in a manner that indicates danger or indicates provenance from or association with pornographic websites for example. Communications can also be analyzed to identify moods, such as neutral, or happy or sad or depressing. Mood analysis content moderation (“blocking or filtering”, 0118; “filtering and blocking can be controlled from and/or reviewed using the interactive views illustrated in FIGS. 14”, 0124, 0126, 0129, 0198 “updating of one or more black lists or white lists. These lists can comprise a look-up table that lists names, URLs, or other identifying indicia of the sites, sources, or content that will trigger the relevant action. For example, a black list of undesirable websites can be downloaded or accessible automatically by an application for a mobile device”, 0126; “The safety system 110 can update the data repository based on information automatically retrieved from application stores, user comments regarding the application, etc.”, 0191)
for each item of the user-provided content items (items is not further defined and reads on e.g., words, media), receiving reaction feedback from multiple users in association with the item, the reaction feedback indicating whether each of the multiple users identified the item as offensive (Day: “the listing 4738 may identify the user who has received and/or sent offensive word with the highest frequency compared to other users”, “visually show children associated with the selected offensive word. In the illustrated embodiment, the safety system 110 shows a pictorial representation of Billy, Jenny, and Johnny for being associated with the offensive word "frick." The safety system 110 can show a graphic 4736 when Johnny is selected. The graphic can indicate that Johnny used the offensive word "frick" 5 times. The safety system 110 can enable customized analysis of SMS data. For example, in some embodiments, parents may be able to generate graphs 4732 based on selecting one or more of the following factors: sent messages, received messages, one or more children, time period, etc.”, 0235)

Crossan teaches a consensus among a predefined threshold of the users and 
a consensus among a predefined threshold percentage of the users (“If a particular message is collaboratively promoted (e.g., is promoted by a threshold number of users, is associated with a threshold percentage of promotions relative to demotions, etc.), in some implementations, the message may be elevated when presenting messages to users. For example, the automated message posting system 120 may provide (e.g., play, present in a list, etc.) collaboratively promoted messages before providing non-promoted messages. If a particular message is collaboratively threshold number of users, is associated with a threshold percentage of demotions relative to demotions, etc.),”, 0063).
It would have been obvious to combine the references at time of filing because they are in the same field of endeavor and using both expert in-house reviewers and/or a community of reviewer allows for collaborative feedback/filtering and for a wider group of reviewers to cast an opinion of content or websites that may be objectionable which is subjective.
A percentage of users reads on 0-100% of users. It is obvious to use either positive or negative sample subsets (Less than 100% of samples or training data) to train a machine learning neural network but using low quality/negative content can make sure objectionable content is filtered out.
2, 10. The method of claim 1, further comprising: receiving a notification of potentially objectionable content (not further defined reads on any content because people of various religions and political affiliations view content very differently from one another) in association with each one of the user-provided content items (“objectionable audio content (e.g., taboo spoken language or explicit music lyrics) can be used for a quality score or a quality threshold flag in some embodiments”, 0112); and requesting the reaction feedback from the users responsive to the receipt of notification of the potentially objectionable content (the combination of references teaches soliciting feedback from an online community and scoring content for the purpose of filtering content and making subsets and blocking or deleting objectionable content that may be harmful, see rejection of claim 1;
Day: “The safety system 110 can update the data repository based on information automatically retrieved from application stores, user comments regarding the application, etc.”, 0191 “Certain images may also be blocked, redacted, censored and/or substituted. Filtering can include completely deleting harmful or bullying messages from a user system 130, and/or filtering can include re-routing those messages to a parent that may access the system through a user interface module 116”, 0115).3, 11. The method of claim 1, wherein each of the users of the online social community platform is granted access to content of the online social community platform responsive to authentication of a personal account credential and wherein soliciting the reaction feedback further comprises soliciting the reaction feedback from a user in association with the personal account credential of the user (“The client device 110 may receive the identifying information 702 from the user 106 and send the identifying information 702 to the server system authenticate the identifying information 702 (e.g., confirm that there are no existing accounts with the same information, make sure the information is legitimate, etc.).”, 0126; security setting, 0204:
Day: login, and passwords 0029, 0031, 0102, 0122, 0131, 0133-0139).4, 12. The method of claim 1, wherein training the content moderation logic further comprises: updating a moderation data store to include an item and at least one associated usage context in which the item is identified as satisfying the reaction consensus criteria (“Some or all images and video frames from the learning set may have features extracted and analyzed using a feed-forward artificial neural network such as a convolutional neural network to identify desirable elements of the images, and to automatically assign an interestingness score to future images received based on the neural network generated with the learning set”, 0114); and updating the content moderation logic to provide for performance of a content moderation action responsive to identification of an instance of the item appearing in a context matching the at least one associated usage context (“a predetermined trigger related to the media collection may be activated, and in response, an updated from a first indicator to a second indicator. This update notifies a user of the change (e.g., with a display alert or update) and indicates that an action needs to be taken on the media collection. The content in the database is sorted into a presentation order either automatically, or by an operator of a curation tool.”, 0038; “Media collections may be removed or added to the interface 400 by the operator 108 or server system 120”, 0088; “Automatic updates or an alert-initiated curation update may be used to adjust presentation order”, 0168;
Day: “updating of one or more black lists or white lists. These lists can comprise a look-up table that lists names, URLs, or other identifying indicia of the sites, sources, or content that will trigger the relevant action. For example, a black list of undesirable websites can be downloaded or accessible automatically by an application for a mobile device”, 0126; “The safety system 110 can update the data repository based on information automatically retrieved from application stores, user comments regarding the application, etc.”, 0191 “the analysis module 112 of the safety system 110 can intercept and analyze live capture of images or a video feed and determine whether it is appropriate for storage in the memory of the user system 130 or for transmission. Based on the determination, the user system control module 118 can block storage or transmission inappropriate pictures”, 0100).5, 13. The method of claim 1, wherein analyzing the reaction feedback from users of the online social community platform further comprises identifying a geographic source of a subset of the reaction feedback, the subset of the reaction feedback satisfying the reaction consensus criteria for a select content item (“a media collection is associated with recent content from a particular geographic area”, 0042, 044; “The operator 108 may also be able to draw a geofence (e.g., a virtual fence over a geographic area) on a map to associate a particular location with the media collection”, 0067, 0081, 0214); and wherein training the content moderation logic further comprises updating a moderation data store to associate the geographic source with the select content item (“filter off of a content item or content message (e.g., a media overlay that has inappropriate content, covers a key feature or object in the content item or message, etc.), block a particular user 106, report a content item or content message”, 0099; “provides a mechanism 206 to filter the results/list of media collections by various criteria”, 0058; “content messages received from client devices are filtered by image processing to eliminate low quality filtered out may include videos, photos, approved content items or content messages, flagged content items or content messages, whitelisted content items or content messages, unselected content items or content messages (e.g., not approved, flagged”, 0093; “strip a media overlay or filter off of a content item or content message (e.g., a media overlay that has inappropriate content”, 0099).6, 14. The method of claim 5 wherein the method further comprises: identifying an instance of the select content item within the online social community platform; and selectively removing the instance of the select content item from accessible online space of a subset of the users residing in a geographic location (“a media collection is associated with recent content from a particular geographic area”, 0042, 044; “The operator 108 may also be able to draw a geofence (e.g., a virtual fence over a geographic area) on a map to associate a particular location with the media collection”, 0067, 0081, 0214) corresponding to the geographic source while permitting the instance of the content item to remain within accessible online space of a subset of the users residing in other geographic locations (“the analysis module 112 of the safety system 110 can intercept and analyze live capture of images or a video feed and determine whether it is appropriate for storage in the memory of the user 
Day: “blocking or filtering”, 0118; “filtering and blocking can be controlled from and/or reviewed using the interactive views illustrated in FIGS. 14”, 0124, 0126, 0129, 0198 “updating of one or more black lists or white lists. These lists can comprise a look-up table that lists names, URLs, or other identifying indicia of the sites, sources, or content that will trigger the relevant action. For example, a black list of undesirable websites can be downloaded or accessible automatically by an application for a mobile device”, 0126; “The safety system 110 can update the data repository based on information automatically retrieved from application stores, user comments regarding the application, etc.”, 0191).7, 15. The method of claim 1, further comprising: periodically scanning content in the online social community platform to track usage frequency of the content items satisfying the reaction consensus criteria (Day: “the programmed instructions can include updating the user interface data such that the interactive user interface includes indications of at least a frequency contacts”, 0017; “communication may contain illicit content such as profanity or inappropriate images. An analysis process can include comparison of words and word groups to identify not only explicit language but also aggressive language, explicit and implicit threats, etc. Analysis can also review frequency (harassing or distracting rapidity of test messages, for example) to determine if a perpetrator is hounding a child with frequent messages or transmissions”, 0113; “The block list may also be automatically created based on number of communications, frequency of communications, or information received from a third party system”, 0116); detecting an increase in the usage frequency of a first content item of the content items satisfying the reaction consensus criteria, the increase in the usage frequency satisfying a threshold; and responsive to the detected increase in the usage frequency (detecting frequency of messages), training the content moderation logic to automatically perform a content moderation action on content including the first content item in the online social community platform (Strauss teaches training “instances of content accepted by the content review module 130 but rejected by human review 145 may be used to improve the review process. Such content may be used as training data to improve machine learning models included in the content review module 130 or used to generate the machine learning training the machine learning model of the content review module 130”, 0069; “the online system 240 identifies rejected content items from the sampled subset that received a rejection review decision from the quality review interface and modifies parameters of the machine learning model by using the identified rejected content items as training inputs to the machine learning model”, 0076; includes the identified instances of low-quality content as training data “”, 0082; “online system 240 collects data for training and calibrating the additional machine learning model”, 0088).8. The method of claim 1, wherein selectively performing a content moderation further comprises: automatically flagging content for further review (“advanced settings 409 may include filters to filter out content items or content messages of certain types by selecting various filters. For example, types that can be filtered out may include videos, photos, approved content items or content messages, flagged content items or content messages”,0093; “The block list may also be automatically created based on number of communications, frequency of communications, or information received from a third party system”, 0116;
Day: “The safety system 110 can update the data repository based on information automatically retrieved from application stores, user comments regarding the application, etc.”, 0191 “Certain images may also be blocked, redacted, censored and/or substituted. Filtering can include completely deleting harmful or bullying messages from a user system 130, and/or filtering can include re-routing those messages to a parent that may access the system through a user interface module 116”, 0115;
Strauss: “instances of content accepted by the content review module 130 but rejected by human review 145 may be used to improve the review process. Such content may be used as training data to improve machine learning models included in the content review module 130 or used to generate the machine learning features 120”, 0060; “review process enables the online system to reject low-quality content that contains elements that are offensive, unintelligible, malicious, or otherwise non-compliant with content policies. The review process rejects or accepts user-provided content items according to a risk score generated by a machine learning model associated with a content policy that predicts the likelihood of the user-provided content item violating the content policy”, 0005).16. The content moderation system of claim 9, wherein feedback collection and analysis engine is further configured to selectively perform the content moderation action by automatically removing content from accessible online space of one or more users of the online social community platform (“advanced settings 409 may include filters to filter out content items or content messages of certain types by selecting various filters. For example, types that can be filtered out may include videos, photos, approved content items or content messages, flagged content items or content messages”,0093; “The block list may also be automatically created based on number of communications, frequency of communications, or information received from a third party system”, 0116;
Strauss: “user-provided content complies with content policies maintained by an online system, and the review process filters out most low-quality content and thus prevents it from being presented to other users”, 0004;
Strauss: “review process enables the online system to reject low-quality content that contains elements that are offensive, unintelligible, malicious, or otherwise non-compliant with content policies. The review process rejects or accepts user-provided content items according to a risk score generated by a machine learning model associated with a content policy that 
Day: “The safety system 110 can update the data repository based on information automatically retrieved from application stores, user comments regarding the application, etc.”, 0191 “Certain images may also be blocked, redacted, censored and/or substituted. Filtering can include completely deleting harmful or bullying messages from a user system 130, and/or filtering can include re-routing those messages to a parent that may access the system through a user interface module 116”, 0115).18. The one or more processor-readable storage media of claim 17, wherein selectively performing the content moderation action further comprises selectively performing the content moderation action responsive to identification of one or more content items of the identified subset within the online social community platform
(Day: “The safety system 110 can update the data repository based on information automatically retrieved from application stores, user comments regarding the application, etc.”, 0191 “Certain images may also be blocked, redacted, censored and/or substituted. Filtering can include completely deleting harmful or bullying messages from a user system 130, and/or filtering can include re-routing those messages to a parent that may collaborative feedback from users”, 0237; “For example, parents can rate (positive/negative) software applications ("apps"), websites, etc. and those ratings can be shared with other parents or users. The safety system 110 can look up the ratings and automatically decide whether to allow a child to access a particular application, or it can report the community rating (along with voting percentages, detailed feedback, comments, etc.”, 0153-0154; “receipt of a crude or otherwise inappropriate image, or receipt of anything at all from a designated threat source, can give rise to visual, tactile, haptic, audio, or other feedback, either through or facilitated by a monitor dashboard. Notifications can be provided as real-time alerts, giving parents the opportunity to become aware of cyberbullying and inappropriate behavior, in a timely manner”, 0162; “Analysis can also review frequency (harassing or distracting rapidity of test messages, for example) to determine if a perpetrator is hounding a child with frequent messages or transmissions. Analysis can review metadata for attachments to determine if they are named in a manner that indicates danger or indicates provenance from or association with pornographic websites for example. Communications can also be analyzed to identify moods, content moderation (“blocking or filtering”, 0118; “filtering and blocking can be controlled from and/or reviewed using the interactive views illustrated in FIGS. 14”, 0124, 0126, 0129, 0198 “updating of one or more black lists or white lists. These lists can comprise a look-up table that lists names, URLs, or other identifying indicia of the sites, sources, or content that will trigger the relevant action. For example, a black list of undesirable websites can be downloaded or accessible automatically by an application for a mobile device”, 0126; “The safety system 110 can update the data repository based on information automatically retrieved from application stores, user comments regarding the application, etc.”, 0191);
Strauss: “review process enables the online system to reject low-quality content that contains elements that are offensive, unintelligible, malicious, or otherwise non-compliant with content policies. The review process rejects or accepts user-provided content items according to a risk score generated .19. The one or more processor-readable storage media of claim 16, wherein the content moderation action includes removing an instance of one or more content items of the identified subset from accessible online space of at least one of the users of the online social community platform. (Day: “The safety system 110 can update the data repository based on information automatically retrieved from application stores, user comments regarding the application, etc.”, 0191 “Certain images may also be blocked, redacted, censored and/or substituted. Filtering can include completely deleting harmful or bullying messages from a user system 130, and/or filtering can include re-routing those messages to a parent that may access the system through a user interface module 116”, 0115; “updated based on community feedback.”, 0230; “safety system 110 can automatically suggest problem websites based on collaborative feedback from users”, 0237; “For example, parents can rate (positive/negative) software applications ("apps"), websites, etc. and those ratings can be shared with other parents or users. The safety system 110 can look up the ratings and automatically decide whether to allow a child to access a particular application, or it can community rating (along with voting percentages, detailed feedback, comments, etc.”, 0153-0154; “receipt of a crude or otherwise inappropriate image, or receipt of anything at all from a designated threat source, can give rise to visual, tactile, haptic, audio, or other feedback, either through or facilitated by a monitor dashboard. Notifications can be provided as real-time alerts, giving parents the opportunity to become aware of cyberbullying and inappropriate behavior, in a timely manner”, 0162; “Analysis can also review frequency (harassing or distracting rapidity of test messages, for example) to determine if a perpetrator is hounding a child with frequent messages or transmissions. Analysis can review metadata for attachments to determine if they are named in a manner that indicates danger or indicates provenance from or association with pornographic websites for example. Communications can also be analyzed to identify moods, such as neutral, or happy or sad or depressing. Mood analysis can be a function of keyword search and/or machine learning. Certain words such as "kill" or "depress" or "sad" can be used to identify moods. The safety system 110 can generate alerts based on the identified mood of the messages (or social media communications) sent or received by the users. Accordingly, the safety system 110 can identify and trigger alerts for depression or suicide”, 0113), content moderation (“blocking or filtering”, 0118; “filtering and reviewed using the interactive views illustrated in FIGS. 14”, 0124, 0126, 0129, 0198 “updating of one or more black lists or white lists. These lists can comprise a look-up table that lists names, URLs, or other identifying indicia of the sites, sources, or content that will trigger the relevant action. For example, a black list of undesirable websites can be downloaded or accessible automatically by an application for a mobile device”, 0126; “The safety system 110 can update the data repository based on information automatically retrieved from application stores, user comments regarding the application, etc.”, 0191);
Strauss: “review process enables the online system to reject low-quality content that contains elements that are offensive, unintelligible, malicious, or otherwise non-compliant with content policies. The review process rejects or accepts user-provided content items according to a risk score generated by a machine learning model associated with a content policy that predicts the likelihood of the user-provided content item violating the content policy”, 0005).20. The one or more processor-readable storage media of claim 16, wherein the content moderation action includes an action directed toward a user responsible for uploading an instance of one or more content items of the identified subset to the online social community platform. (Day: “the systems described herein can deter or assist in resolving not only cyber -bullying,”, 0102; “updated based on community feedback.”, 0230; “safety system 110 can automatically suggest problem websites based on collaborative feedback from users”, 0237; “For example, parents can rate (positive/negative) software applications ("apps"), websites, etc. and those ratings can be shared with other parents or users. The safety system 110 can look up the ratings and automatically decide whether to allow a child to access a particular application, or it can report the community rating (along with voting percentages, detailed feedback, comments, etc.”, 0153-0154; “receipt of a crude or otherwise inappropriate image, or receipt of anything at all from a designated threat source, can give rise to visual, tactile, haptic, audio, or other feedback, either through or facilitated by a monitor dashboard. Notifications can be provided as real-time alerts, giving parents the opportunity to become aware of cyberbullying and inappropriate behavior, in a timely manner”, 0162; “Analysis can also review frequency (harassing or distracting rapidity of test messages, for example) to determine if a perpetrator is hounding a child with frequent messages or transmissions. Analysis can review metadata for attachments to determine if they are named in a manner that indicates danger or indicates provenance from or association with pornographic websites for content moderation (“blocking or filtering”, 0118; “filtering and blocking can be controlled from and/or reviewed using the interactive views illustrated in FIGS. 14”, 0124, 0126, 0129, 0198 “updating of one or more black lists or white lists. These lists can comprise a look-up table that lists names, URLs, or other identifying indicia of the sites, sources, or content that will trigger the relevant action. For example, a black list of undesirable websites can be downloaded or accessible automatically by an application for a mobile device”, 0126; “The safety system 110 can update the data repository based on information automatically retrieved from application stores, user comments regarding the application, etc.”, 0191 “Certain images may also be blocked, redacted, censored and/or substituted. Filtering can include completely deleting harmful or bullying messages from a user system 130, and/or filtering 
Strauss: “review process enables the online system to reject low-quality content that contains elements that are offensive, unintelligible, malicious, or otherwise non-compliant with content policies. The review process rejects or accepts user-provided content items according to a risk score generated by a machine learning model associated with a content policy that predicts the likelihood of the user-provided content item violating the content policy”, 0005).

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Rabkin teaches feedback based on offensive words (US 2014/0172545)“For example, if most users who provide negative feedback select " offensive" as the reason for their disliking the advertisement, the reasons module 520 may present subsequent users with secondary reasons 920 such as "The image is offensive" and "The text is offensive." As an increasing number of users provide negative feedback and select reasons for the feedback, the reasons module 520 may further refine the set of reasons presented to users. For example, if "The image is offensive" is chosen by a threshold or statistically-significant 
Zhang teaches feedback based on offensive words (US 8,893,012) “In still other implementations feedback from users may be used for reporting inappropriate third-party content items, irrelevant third-party content items and/or offensive third-party content items such that those third-party content items may be removed from future selection and/or otherwise”, C6, L3-18).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID R VINCENT whose telephone number is (571)272-3080.  The examiner can normally be reached on ~Mon-Fri 12-8:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexey Shmatov can be reached on 5712703428.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/DAVID R VINCENT/Primary Examiner, Art Unit 2123